Exhibit 10.2
 
ADVISORY BOARD AGREEMENT
 
This Agreement is made by Avenue A, Inc. (“Company”), a Washington corporation
and Jack Sansolo (“Advisor”), and is effective as of May 1, 2002 (“Effective
Date”). Company and Advisor agree as follows:
 
Section 1.    Engagement of Services
 
Company has requested Advisor and Advisor has agreed to act as a member of the
Company’s Advisory Board. As such, Advisor shall use reasonable efforts to
attend meetings as requested from time-to-time by the Company’s CEO and to
render advice on issues discussed at such meetings. In addition, Advisor will
consult on general Company strategy, new business development, potential
acquisitions and advise the Company’s CEO and Board of Directors on ad hoc
matters (the “Services”).
 
Section 2.    Compensation
 
In consideration of the Services, Company will pay Advisor a retainer of $20,000
for the period ending one year from the date of the Effective Date (“the Term”).
This sum shall be compensation for up to ten days of meetings during the Term.
The time and place of such meetings will be designated by the Company’s CEO and
shall be subject to the availability of Advisor. All services provided by
Advisor in excess of ten days per year shall be compensated at the rate of
$2,000 per day or $250 per hour. In addition, Advisor will be reimbursed for his
reasonable expenses incurred in rendering the Services. The retainer shall be
paid promptly upon signing of this Agreement. All other amounts will be paid
within 30 days of the Company’s receipt of Advisor’s invoice.
 
Section 3.    Confidentiality
 
3.1    Confidential Information.    As used in this Agreement, “Confidential
Information” means all nonpublic information disclosed by or relating to the
Company that is designated as confidential or that, given the nature of the
information or the circumstances surrounding its disclosure, reasonably should
be considered as confidential. Confidential Information includes, without
limitation, (i) all nonpublic information relating to Company’s technology,
customers, business plans, promotional and marketing activities, finances and
other business affairs, and (ii) all third-party information that the Company is
obligated to keep confidential. Confidential Information may be contained in
tangible materials, such as drawings, data, specifications, reports and computer
programs, or may be in the nature of unwritten knowledge.
 
3.2    Exclusions.    “Confidential Information” does not include any
information that (i) is or becomes publicly available without breach of this
Agreement, (ii) can be shown by documentation to have been known to Advisor at
the time of its receipt from the Company, (iii) is received from a third party
who did not acquire or disclose such information by a wrongful or tortious act,
or (iv) can be shown by documentation to have been independently developed by
Advisor without reference to any Confidential Information.
 
3.3    Use of Confidential Information.    Advisor may use Confidential
Information only in pursuance of his relationship with the Company. Except as
expressly provided in this Agreement, Advisor will not disclose Confidential
Information to anyone without Company’s prior written consent. Advisor will take
all reasonable measures to avoid disclosure, dissemination or unauthorized use
of Confidential Information, including, at a minimum, those measures it takes to
protect his own confidential information of a similar nature. Advisor will
segregate Confidential Information from the confidential materials of third
parties to prevent commingling.



--------------------------------------------------------------------------------

 
Section 4.    Insider Trading
 
Advisor acknowledges that he has read the Company’s Insider Trading Policy, a
copy of which is attached as Exhibit A, and that he understands his obligations
under, and the restrictions imposed upon him by, such Policy.
 
Section 5.    Independent Contractor
 
Advisor shall be an independent contractor in the performance of the Services.
This Agreement shall not be interpreted as creating an association, joint
venture, or partnership relationship between the parties or as imposing any
employment, or partnership obligation, or liability on any party. Advisor shall
not be entitled to, and shall not attempt to, create or assume any obligation,
express or implied, on behalf of Company. Company shall have no obligation to
withhold or pay income tax, workers’ compensation, pension, deferred
compensation, welfare, insurance, and other employee taxes on behalf of Advisor.
 
Section 6.    General Provisions
 
6.1.    Term.    This Agreement is effective as of the Effective Date and will
continue for a term of one year, to renew annually automatically, unless
terminated by either party with 30 days notice.
 
6.2    Governing Law.    The laws of the State of Washington shall govern this
Agreement.
 
6.3    Entire Agreement.    This Agreement sets forth the entire understanding
and agreement of the parties as to the subject matter of this Agreement. It may
be changed only by written amendment signed by the parties.
 
AVENUE A, INC.
     
JACK SANSOLO
By:
 
/s/    BRIAN MCANDREWS        

--------------------------------------------------------------------------------

     
Signature:
 
/s/    JACK SANSOLO        

--------------------------------------------------------------------------------